         Case 4:21-cv-00029-JAS Document 14 Filed 04/27/21 Page 1 of 3




 1   Keith Beauchamp (012434)
     D. Andrew Gaona (028414)
 2   COPPERSMITH BROCKELMAN PLC
 3   2800 N. Central Avenue, Suite 1900
     (602) 381-5490
 4   Phoenix, AZ 85004
 5   kbeauchamp@cblawyers.com
     agaona@cblawyers.com
 6   Counsel for Plaintiff
 7   [Additional Counsel for Plaintiffs Listed on Signature Page]

 8
                                      UNITED STATES DISTRICT COURT
 9
                                              DISTRICT OF ARIZONA
10
11    E.S.M. on his own behalf and on behalf of                No. CV-21-00029-TUC-JAS
      his minor child, H.S.S.,
12
                                    Plaintiffs,                STIPULATED MOTION TO
13                                                             HOLD ACTION IN ABEYANCE
                      v.
14
      United States of America,
15
                                    Defendant.
16
17                   The parties jointly move the Court for an order holding this action in abeyance for
18   a period of fourteen (14) days while the parties explore settlement. In support of this
19   motion, the parties respectfully state the following:
20                   The parties have engaged in initial discussions relating to the potential settlement
21   of the above-captioned action. In order to more fully focus their attention on these
22   settlement efforts, the parties request that this action, including all proceedings and case
23   deadlines, be held in abeyance.
24                   Specifically, the parties have agreed to and seek an order from the Court holding
25   this action in abeyance for a period of fourteen (14) days, during which the parties agree
26   to meet and continue the settlement discussions.
27                   At the close of this 14-day abeyance period, the parties may, depending on the
28   progress of the settlement discussions, seek an additional abeyance from the Court to
     {00546200.1 }
         Case 4:21-cv-00029-JAS Document 14 Filed 04/27/21 Page 2 of 3



 1   facilitate further settlement discussions. If an additional abeyance is not sought, the
 2   parties request that any existing deadlines be reset for fourteen (14) days from the current
 3   deadlines.
 4                   Counsel for Plaintiff and the United States have conferred regarding this request
 5   and agreed to jointly move the Court to hold this action in abeyance. The party
 6   submitting this motion has obtained the permission of all signatories hereto. A proposed
 7   Order is submitted herewith.
 8                   Respectfully submitted this 27th day of April, 2021.
 9    GLENN B. McCORMICK                                   COPPERSMITH BROCKELMAN PLC
      Acting United States Attorney
10    District of Arizona                                  s/ Keith Beauchamp
11                                                         Keith Beauchamp
      s/ Michael Ambri (with permission)                   D. Andrew Gaona
12    MICHAEL A. AMBRI
      Assistant U.S. Attorney                              SOUTHERN POVERTY LAW CENTER
13    State Bar No. 021653                                 Norma Ventura*
      United States Courthouse                             Gillian Gillers
14    405 W. Congress Street, Suite 4800                   James Knoepp*
      Tucson, Arizona 85701                                P.O. Box 1287
15                                                         Decatur, GA 30031
      Telephone: 520-620-7449                              Telephone: (404) 521-6700
      Email: michael.ambri@usdoj.gov                       norma.ventura@splcenter.org
16
                                                           gillian.gillers@splcenter.org
      Attorneys for the United States of                   jim.knoepp@splcenter.org
17    America
18                                                         SOUTHERN POVERTY LAW CENTER
                                                           Paul R. Chavez*
19                                                         P.O. Box 370037
                                                           Miami, FL 33137
20                                                         Telephone: (786) 347-2056
                                                           paul.chavez@splcenter.org
21
                                                           COVINGTON & BURLING LLP
22                                                         Matthew Schlesinger*
                                                           Jason Carey*
23                                                         Teresa Park*
                                                           Terra White Fulham*
24                                                         Patrick Lee*
                                                           One CityCenter, 850 Tenth Street, NW
25                                                         Washington, DC 20001-4956
                                                           Telephone: (202) 662-5581
26                                                         mschlesinger@cov.com
                                                           jcarey@cov.com
27                                                         tpark@cov.com
                                                           tfulham@cov.com
28                                                         plee@cov.com
     {00546200.1 }

                                                          2
         Case 4:21-cv-00029-JAS Document 14 Filed 04/27/21 Page 3 of 3



 1                                            COVINGTON & BURLING LLP
                                              Jessica R. Hanson*
 2                                            1999 Avenue of the Stars, Suite 3500
                                              Los Angeles, CA 90067-4643
 3                                            Telephone: (424) 332-4800
                                              jhanson@cov.com
 4
 5                                 Attorneys for Plaintiff
                                  *Admitted Pro Hac Vice
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {00546200.1 }

                                             3
